PER CURIAM.
By a petition for belated appeal, Harvey Reaves seeks review of a judgment and sentence rendered on or about February 1, 2008, in Madison County Circuit Court case number 07-42-CF. Among other things, Reaves alleges that he mailed a timely notice of appeal from his place of *1257confinement on February 27, 2008, but an appeal has not been docketed with this court. In response to an order to show cause, the state shows that it has confirmed that petitioner’s pro se notice of appeal was filed with the circuit court on March 3, 2008, and the face thereof reflects that it was timely placed in the hands of prison officials for mailing on February 27, 2008. The state thus does not oppose the granting of relief.
Because a timely notice of appeal was filed below, the more apt remedy here is mandamus, rather than the granting of a belated appeal. Accordingly, we treat the petition as seeking mandamus relief and grant same. The clerk of the lower tribunal is directed to transmit the notice of appeal filed on March 3, 2008, to this court within 20 days of the date hereof. The clerk is further directed to promptly bring to the attention of the trial judge petitioner’s motion and affidavit of indigency and motion for appointment of appellate counsel that accompanied the notice of appeal.
PETITION FOR WRIT OF MANDAMUS GRANTED.
HAWKES, C.J., WOLF and BROWNING, JJ., concur.